NO. 07-11-0143-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                SEPTEMBER 13, 2011
                          ______________________________

                                   JUAN DANIEL CANO,

                                                                      Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                                      Appellee
                         _______________________________

              FROM THE 223rd DISTRICT COURT OF GRAY COUNTY;

                  NO. 8109; HON. PHIL VANDERPOOL, PRESIDING
                        _______________________________

                            ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Juan Daniel Cano, appellant, appeals his conviction for murder. Appellant timely

perfected his appeal. The clerk’s record was filed on July 1, 2011, and the reporter’s

record on June 3, 2011. Appellant’s brief was due on August 1, 2011. The brief was

not filed by that date and on August 9, 2011, the court notified counsel that he had until

August 19, 2011, to either file appellant’s brief or file an extension motion. On August

11, 2011, counsel for appellant filed a motion to extend the time to file appellant’s brief,

which was granted to August 31, 2011. To date, neither a brief nor an extension motion

have been received by the court.
       Those convicted of criminal acts are entitled to effective assistance of counsel on

appeal. The failure of counsel to timely prosecute an appeal falls short of rendering

such assistance. Consequently, we abate the appeal and remand the cause to the

223rd District Court of Gray County (trial court) for further proceedings. Upon remand,

the trial court shall immediately cause notice of a hearing to be given and, thereafter,

conduct a hearing to determine 1) whether appellant desires to prosecute this appeal, 2)

whether appellant is indigent and entitled to appointed counsel, and 3) whether

appellant’s current attorney was appointed or retained. The trial court is ordered to

execute pertinent findings of fact on these matters. Should it be found that appellant

desires to pursue the appeal, is indigent, and his current legal counsel was appointed,

then the trial court is ordered to remove appellant’s current legal counsel and appoint

another to zealously represent appellant’s interest on appeal.         The name, address,

phone number, telefax number, and state bar number of the new attorney must also be

included in the court's findings of fact and conclusions of law. Lastly, the trial court shall

also cause to be developed 1) a supplemental clerk's record containing the findings of

fact and conclusions of law and 2) a reporter's record transcribing the evidence and

argument presented at the aforementioned hearing. The foregoing supplemental clerk's

and reporter’s records must be filed by the trial court with the clerk of this court on or

before October 13, 2011. Should additional time be needed to perform these tasks, the

trial court may request same on or before October 13, 2011.

       It is so ordered.

                                                  Per Curiam
Do not publish.
                                              2